Citation Nr: 9900284	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-13 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a lumbar 
spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1996 rating decision by the 
RO.  By this same action, service connection was also denied 
for hepatitis.  The veteran appealed this denial along with 
the denial of service connection for residuals of a lumbar 
spine injury; however, when he appeared at a hearing held 
before the Board in October 1998, the veteran withdrew from 
appellate review the claim of service connection for 
hepatitis.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he injured his back in an in-
service incident where he was thrown from a jeep when trying 
to pass through a road block and avoid enemy fire.  He 
asserts that his back has bothered him continuously since the 
in-service injury.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
a well-grounded claim of service connection for residuals of 
a lumbar injury.


FINDING OF FACT

No competent medical evidence has been presented that tends 
to link current back disability to injury the veteran 
sustained in service or continued symptoms since service.


CONCLUSION OF LAW

The claim of service connection for residuals of a lumbar 
injury is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In the veterans case, his service medical records show that 
he was wounded in action in the right leg.  This occurred in 
November 1950.  It was reported in a December 1950 record 
that, while the veteran was being evacuated following the 
right leg wound, he fell from a vehicle and injured his 
lumbar spine.  Pain was noted in the lumbar area on pressure 
over the erector spinae muscles.  An x-ray of the back was 
normal and no specific diagnosis regarding the low back was 
given.  A June 1952 examination revealed no low back 
complaints or diagnosis.  

In May 1952, the veteran was examined by VA as a result of 
several complaints.  Among the complaints noted was one that 
he had arthritis in the spine.  By a January 1996 VA 
examination, the veterans own history of in-service injury 
was noted.  A diagnosis of history of trauma to the lower 
back was made.  It was noted that there was x-ray evidence of 
old trauma to T-12 which could be consistent with the 
veterans story.  Degenerative disc disease of the 
lumbosacral spine was also noted.  The examiner felt that the 
disc disease was more consistent with the onset of advanced 
age and diabetes mellitus.  

The veterans wife submitted a statement in which she noted 
that the veteran had had back problems since service.  The 
veteran also appeared at a hearing held at the Board in 
October 1998 and recited the details of the in-service 
injury.  He also indicated that his back had bothered him 
since that time.

The evidence described above indicates that the veteran has 
current back disability, and that he sustained an injury to 
the low back area during military service.  The veteran has 
also indicated that he has had continued problems with his 
back since the in-service injury.  However, his claim of 
service connection is not well grounded because no competent 
medical evidence has been presented to link current 
disability to injury in service or to continued problems 
since service.  The January 1996 VA examiner indicates that 
the veteran had a history of trauma, and that findings on x-
ray could be consistent with the veterans recitation of in-
service injury, but such a statement by the examiner does not 
amount to the nexus evidence necessary to make the veterans 
claim well grounded.  It clearly appears that the January 
1996 examiner recited the history as given to him by the 
veteran and merely stated that the x-ray evidence of old 
trauma could be consistent with the veterans story.  The 
examiner did not provide a medical opinion either way--as to 
whether current disability was indeed due to the in-service 
injury or not.  The examiners statement, unenhanced by 
medical opinion, provides the Board no information beyond the 
fact that the veteran had an injury in service and now has 
evidence of old trauma.  What is missing is the medical nexus 
opinion linking the evidence of old trauma to the specific 
trauma sustained in service.  Absent such evidence, the claim 
is not well grounded.  Caluza, supra.  



ORDER

Service connection for residuals of a lumbar injury is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
